Citation Nr: 1621928	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  06-13 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1963 to September 1966.  His awards and decorations include the Combat Infantry Badge and the Vietnam Service Medal.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision issued by the VA Regional Office (RO) in Wichita, Kansas.

In March 2010, the Board remanded the issue on appeal for further development.  The case was subsequently returned to the Board for appellate review.

In September 2012, the Board denied the Veteran's claim of service connection for hypertension.  The Veteran appealed the Board's September 2012 decision to the United Court of Appeals for Veterans Claims (Court).  In January 2014, the Veteran's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate the Board's September 2012 decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in January 2014, granting the Joint Motion and returned the case to the Board.

In August 2014, the Board remanded the issue on appeal for further development.  The case was returned to the Board for appellate review.  

In April 2015, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) and further clarification was requested in June 2015.  The Veteran and his representative were sent a copy of the opinion and afforded 60 days to submit further evidence or argument. See 38 C.F.R. § 20.901, 20.903.  In November 2015, the Veteran and his representative submitted additional evidence and argument, and explicitly requested AOJ consideration of the new evidence prior to any appellate review.

Thereafter, in December 2015, the Board remanded the issue for RO consideration of the new evidence.  The RO considered the evidence and issued a supplemental statement of the case in February 2016.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in Virtual VA reveals documents that are duplicative of the evidence in the VBMS file.


FINDING OF FACT

The Veteran's hypertension did not manifest in service or within one year thereafter, and it is not causally or etiologically related to the Veteran's military service, or to a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in active service may not be presumed to have been so incurred and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 US CA §§ 1110, 1112, 1113 (West 2014) 38 C F R §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The RO provided the Veteran with notification letters in April 2007, prior to the initial adjudication of the issue in July 2007.  Therefore, the requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the letter notified him of the evidence needed to substantiate his claim for service connection.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available VA and private medical records, are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding records that are relevant to the claim being decided herein.

The Veteran also was afforded VA examinations in October 2011.  In compliance with a remand in August 2014, an additional medical opinion was obtained in October 2014.  In addition, a VHA opinion was requested in April 2015 and obtained in June 2015.  An addendum opinion was provided in August 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examination and medical opinions obtained in this case are adequate, particularly the June 2015 opinion, with the August 2015 addendum, as it is predicated on a full reading of the service treatment records, as well as the private and VA medical records contained in the Veteran's claims file, and evidence submitted by the Veteran and his representative in support of his claim.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed as well as medical literature.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015).

For these reasons, the Board concludes that VA has fulfilled the duty to notify and assist the Veteran in this case.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as hypertension, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hypertension.  In fact, during his September 1966 separation examination, the Veteran denied having high or low blood pressure, and his blood pressure was normal at that time, as it was recorded as 120/68.  (The term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic. See Dorland's Illustrated Medical Dictionary 635 (26th ed 1985)).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. See 38 C F R § 4 104, Code 7101, Note 1 (2015)). 

Moreover the Veteran did not seek treatment immediately following his separation from service in September 1966 or for many years thereafter.  There are no other medical records documenting elevated blood pressure readings or a diagnosis of hypertension for many decades following the Veteran's military service.  The earliest notations of elevated blood pressure reading were recorded in February 2000 and April 2001 private treatment notes.  The readings were recorded as 124/80 and 134/82, respectively.  The earliest diagnosis of hypertension documented in the record was in a March 2004 VA treatment note.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of hypertension, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F 3d 1330, 1333 (Fed Cir 2000).  Nevertheless, the Board must consider all of the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service and any other relevant facts in considering a claim for service connection. Id.  Based on the foregoing, the Board finds that hypertension did not manifest in service or within one year thereafter.

In addition to the lack of evidence showing that hypertension manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of hypertension or elevated blood pressures in service.  As such, there is no injury disease, or event to which a current disorder could be related. See 38 C F R § 3 159(c)(4)(i); cf. Duenas v Princzpi, 18 Vet App 512, 517 (2004), citing Paralyzed Veterans of Am. v. Secretary of Veterans Affairs, 345 F 3d 1334, 1355, 57 (Fed Cir 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board finds that hypertension did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service.

The Board acknowledges that the Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides, including Agent Orange.  However, hypertension is not included in the conditions listed in 38 C.F.R. § 3.309(e).  Therefore, service connection cannot be granted on a presumptive basis.

In sum, the Board finds that the weight of the evidence is against a finding that the Veteran's current hypertension is related to service.  Moreover, the Board notes that the Veteran has not claimed that his hypertension is related to service.  Rather, he has maintained that his hypertension was caused by his service-connected type II diabetes mellitus. 

As to the Veteran's claim that his hypertension is related to his service-connected type II diabetes mellitus, the Board finds that the more probative evidence of record does not support this contention.  Although the Veteran has a current diagnosis of hypertension and is service-connected for type II diabetes mellitus, the more probative evidence does not establish a relationship between these disorders.

In this regard, the October 2011 VA examiner opined that the Veteran's hypertension was less likely than not proximately due or the result of the Veteran's service-connected diabetes because the Veteran had normal renal function.  The VA examiner stated that without abnormal renal function, there was no nexus of hypertension to diabetes.

Similarly, the October 2014 VA examiner opined that the Veteran's hypertension was less likely than not aggravated by his service-connected diabetes.  The examiner noted that a review of September 2014 VA medical and laboratory records showed normal renal function.  Specifically, she noted a blood urea nitrogen (BUN) reading of 17 mg/dL and creatinine serum reading of 0.87 mg/dL.  In addition, she noted that the Veteran's blood pressures averaged 129 to 136 (systolic) and 76 to 85 (diastolic).  

The June 2015 VA examiner also opined that the Veteran's hypertension was less likely than not related to, or secondary to, his diabetes.  The examiner provided an addendum in August 2015 opining that it was less likely than not (below 50%) that the Veteran's hypertension is/was aggravated by his diabetes mellitus, type II.  The examiner noted that the Veteran did not have a formal diagnosis of hypertension until March 2004, and since that time, he has been on a regimen of Amlodipineand Lisinopril to control his hypertension.  In addition, the examiner indicated that recent treatment records showed normal blood pressure readings as well as normal potassium and creatinine levels.  The examiner also addressed the medical articles submitted by the Veteran's representative in support of his claim.  The examiner stated:

In the article submitted by the representative, there is reiteration that diabetes and hypertension are coexistent and that together they predispose a patient to atherosclerotic heart disease.  The article states that hypertension often precedes and likely contributes to the development of nephropathy in diabetic individuals, which in itself, contradicts that the diabetes causes hypertension.  The same article states that isolated hypertension is more common in diabetes, questioning the association of one causing the other.

In addition, the VA examiner noted that a search of medical literature for articles suggesting that type II diabetes mellitus caused hypertension showed no studies, randomized control trials, meta-analysis, or reviews showing any such causal relationship.  The examiner expressly stated, "At this time[,] there is no evidence suggesting that diabetes mellitus type II causes hypertension."  

Although the Veteran's representative questions the research (including the thoroughness of the research) upon which the June 2015 opinion, with August 2015 addendum, was based, the Court has held that, the general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies.  See Monzingo v. Shinseki, 26 Vet.App. 97, 106-07 (2012) (citing American Medical Association Code of Medical Ethics, Principle of Medical Ethics V ("A physician shall continue to study, apply, and advance scientific knowledge, maintain a commitment to medical education . . . .")); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (noting that, in the absence of clear evidence to the contrary, VA medical examiners are presumed competent).  

With respect to the submissions of internet articles in support of the claim, the Board notes that, in February 2015, the Veteran's representative submitted an article in which the author contended that the main chronic physiological complications associated with diabetes mellitus are classified as macrovascular or large blood vessel, including cardiovascular problems such as hypertension, or microvascular.  The author specifically noted, however, that some individuals never develop these complications.  The Veteran's representative annotated portions of another article that stated that hypertension "often antedates and likely contributes to the development of nephropathy in many diabetic individuals" and is "acknowledged to be a major risk factor in the progression of diabetic renal disease.   As noted by the June 2015 VA examiner, however, this seems to suggest the opposite of what the Veteran is claiming; namely, that hypertension aggravates diabetes.   

In November 2015, the Veteran's representative submitted an article in which the authors note that diabetes and hypertension frequently occur together and they are two of the leading risk factors for artherosclerosis and its complications.  The authors noted, "In the US population, hypertension occurs in approximately 30 [percent] of patients with type 1 diabetes and in 50 to 80 percent of patients with type 2 diabetes  . . . . A prospective cohort study in the United States reported that type 2 diabetes mellitus was almost 2.5 times as likely to develop in subjects with hypertension as in subjects with normal blood pressure."  The authors related that the evidence suggested "either shared genetic or environmental factors in the etiology."  The Board notes that the authors of the article did not find or contend that type 2 diabetes mellitus caused or aggravated hypertension.  The Board acknowledges that the authors did, however, indicate that insulin resistance, which predicts type 2 diabetes, has a role in the development of hypertension.  However, again, the authors did not directly relate hypertension to type 2 diabetes mellitus or address the specific facts of this case.  

The Veteran's representative also submitted an article that investigated the association between raised blood pressure and dysglycemia in subjects in Hong Kong.  The authors concluded that diabetes and hypertension shared common etiological factors.  Again, the authors did not find that type 2 diabetes mellitus caused or aggravated hypertension.

In another article submitted by the Veteran's representative, the authors noted that diabetes mellitus increased the risk of cardiovascular disease by a factor or two to three at every level of systolic blood pressure.  However, the study was an evaluation of the effect of using intensive antihypertensive therapy to target a specific group of patients with type II diabetes mellitus at high risk for cardiovascular events and systolic blood pressures of 120 mm/Hg to study the primary cardiovascular outcome or rate of death from any cause.  The authors did not specifically find that type 2 diabetes mellitus caused or aggravated hypertension.

The Board has determined that the submitted articles are of limited probative value.  Although the Court has held that, in general, information contained within medical articles and treatise evidence is too abstract to prove the nexus element of a service-connection claim, the Court has also held that treatises "can provide important support when combined with an opinion of a medical professional." Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Furthermore, a medical article or treatise, standing alone, may provide sufficient evidence of a causal connection when it "discusses generic relationships with a degree of certainty" so that the causal connection is "based upon objective facts rather than on an unsubstantiated lay medical opinion." Id. at 317.  These medical treatise documents provide some limited evidence in support of the hypertension claim, but they do not specifically address the facts of the Veteran's case.  In addition, as discussed above, the June 2015 VA examiner determined that one of the articles submitted in support of the claim is contradictory to the Veteran's claim that his hypertension was caused by his diabetes.  Moreover, none of the articles submitted relate to the specific facts of this case.

Finally, to the extent that the Veteran asserts that his hypertension is related to his service-connected type II diabetes mellitus, the Board finds that he is not competent to address this etiological question as it is a complex medical question.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (noting that a layperson is not "competent" to diagnose a form of cancer).  

Thus, the weight of the evidence is against the Veteran's claim.  The Board finds the June 2015 VA examiner's opinions are particularly probative given the examiner's review of the record and thorough rationale for the conclusion reached.  The examiner relied on training, knowledge, and expertise in forming the opinion.  Simply put, the evidence weighs against a finding that the Veteran's service-connected type II diabetes mellitus caused or aggravated his hypertension.  Accordingly, service connection is not warranted on a secondary basis.







	(CONTINUED ON NEXT PAGE)




Based on the foregoing the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted.


ORDER

Service connection for hypertension is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


